United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert J. Helbock, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0081
Issued: January 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 15, 2014 appellant, through counsel, filed a timely appeal from an April 18,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective March 2, 2012; (2) whether appellant
established that she had any continuing employment-related residuals or disability on or after
March 2, 2012; and (3) whether she sustained a back injury as a consequence of her accepted
employment-related injuries.
On appeal counsel contends that appellant’s claim should be amended to include
herniated lumbar disc and radiculopathy based on the rationalized medical opinion of Dr. Igor
Stiler, an attending Board-certified neurologist. He further contends that the opinion of
1

5 U.S.C. § 8101 et seq.

Dr. Michael J. Carciente, a Board-certified neurologist and an OWCP second opinion physician,
did not constitute the weight of the medical evidence as the physician did not address the
existence of these conditions. Lastly, counsel contends that OWCP’s April 18, 2014 decision
makes medical conclusions that are not part of the record as it did not cite to the requirement that
an explanation be provided as to whether the accepted employment injuries directly caused
appellant’s lumbar conditions.
FACTUAL HISTORY
OWCP accepted that on January 5, 2011 appellant, then a 36-year-old letter carrier,
sustained a right ankle and back sprain when she slipped on an icy sidewalk while in the
performance of duty. Appellant stopped work on January 6, 2011. She returned to full-time
modified-duty work on January 14, 2011.
On May 12, 2011 OWCP accepted appellant’s claim for a recurrence of disability
commencing March 22, 2011. It paid wage-loss compensation and medical benefits.
By letter dated December 9, 2011, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Carciente for a second opinion evaluation to
determine her current medical status. In a January 11, 2012 medical report, Dr. Carciente
indicated that he examined appellant on January 3, 2012. He provided a history of the January 5,
2011 employment injuries and her medical treatment. On physical examination, Dr. Carciente
found no atrophy, fasciculation throughout the upper and lower extremities, or pronator drift.
Appellant’s hand grip was strong bilaterally. Deep tendon reflexes were 2+ and symmetric on
the biceps, triceps, brachioradialis, patellar, medical hamstrings, and Achilles tendon. The
plantar responses were flexor bilaterally. There was no spasticity or ankle clonus. Motor
strength was 5/5 in all proximal and distal major muscle groups on the upper and lower
extremities. Appellant was able to dorsiflex, plantar flex, invert, and evert her feet and extend
and flex all her toes with full power. There was no atrophy in the extensor digitorum brevis
muscles. Appellant had normal sensation to pinprick, cold temperature, and vibration in the
upper and lower extremities. There was no finger to nose dysmetrial. Appellant walked
normally and without difficulty. She was also able to stand and walk on her heels and toes.
There was no tenderness in the cervical spine or on the thoracic/lumbosacral spine. There was
no evidence of paraspinal spasm in the cervical spine or thoracic/lumbosacral spine. Straight leg
maneuver testing was negative to about 80 degrees in the sitting position which was normal.
Dr. Carciente advised that appellant had a normal neurological examination. There were
no objective neurological findings related to her accepted right foot and lumbar conditions.
There was also no objective evidence of a radiculopathy. Dr. Carciente advised that, in the
absence of objective neurological findings, additional physical therapy was not warranted. He
opined that appellant was able to work without restrictions as of January 3, 2012.
On January 20, 2012 OWCP provided appellant with a notice of proposed termination of
compensation. It explained that the accepted injuries had resolved, that no other medical
conditions had arisen out of these injuries, and that she was able to perform her full work duties
based on Dr. Carciente’s opinion as the weight of the medical evidence. OWCP afforded her 30
days to submit additional evidence or argument.

2

In a February, 17, 2012 statement, appellant contended that she was not fully healed and
she could not return to work. She stated that Dr. Carciente’s findings were untrue. Appellant
related that she never had a sprained back. She had a herniated disc and nerve damage.
Appellant stated that Dr. Carciente never tested her range of motion and she never walked on her
heels and toes. She noted her current and upcoming medical treatment.
Appellant submitted a report dated May 23, 2011 from Dr. Stiler. Dr. Stiler advised that
an electromyogram (EMG)/nerve conduction (NC) study revealed left S1 radiculopathy based on
prolonged latency of the left H-reflex. The study also revealed left lumbar radiculopathy at the
L5-S1 level. In a prescription dated February 17, 2012, Dr. Stiler advised that appellant was
disabled for work due to lumbar disc herniation and radiculopathy. He stated that she did not
have a lumbar sprain.
An unsigned report and a treatment note with an unknown signature both dated June 8,
2011, listed examination findings and diagnosed low back pain with pain down her legs that had
improved, but was persistent.
In a June 8, 2011 duty status report (Form CA-17), Dr. Alexander Gecht, a Boardcertified internist, diagnosed a lumbar herniated disc due to the January 5, 2011 employment
injury and provided work restrictions. He advised that appellant was not able to perform her
regular work. In an attending physician’s report (Form CA-20) dated June 8, 2011, Dr. Gecht
noted that on January 5, 2011 appellant slipped on ice and injured her back and right knee. He
provided examination findings and diagnosed lumbar pain. Dr. Gecht checked the box marked
“yes” when asked if the diagnosed condition was caused or aggravated by the employment
activity. He advised that appellant was totally disabled from January 5, 2011 through the date of
his report. In a work capacity evaluation with a partially illegible date reflecting June 2011,
Dr. Gecht advised that she was not capable of performing her usual job or working eight hours a
day due to a lumbar herniated disc. He listed physical restrictions for an indefinite duration.
In a December 30, 2011 Form CA-17 report, a physician with an unknown signature
provided a history that appellant fell on ice and injured her back and ankle. The physician
diagnosed lumbar radiculopathy due to the injury and provided work restrictions. Appellant was
unable to perform her regular work.
Dr. Kenneth Bradley Chapman, a Board-certified anesthesiologist with a subspecialty in
pain medicine, in a January 10, 2012 form report, noted the date of injury as January 5, 2011. He
referenced a prior office note regarding his most recent examination findings and diagnostic test
results, and body parts affected by injury. Dr. Chapman stated that appellant’s complaints were
consistent with her history of injury.
In a March 2, 2012 decision, OWCP terminated appellant’s medical benefits and wageloss compensation effective that date, finding that the January 11, 2012 opinion of Dr. Carciente
represented the weight of the medical evidence and established that her accepted injuries had
resolved, that she had no other medical conditions arising out of these injuries, and that she was
capable of performing her full work duties.
On March 31, 2012 appellant requested a telephone hearing with an OWCP hearing
representative and submitted additional medical evidence. In reports dated February 17,

3

March 23, July 6, and August 10, 2012, Dr. Stiler diagnosed severe lumbosacral radiculopathy at
the left S1 nerve root secondary to disc herniation at L5-S1. He advised that appellant remained
totally disabled for work. Dr. Stiler stated that she did not have a lumbar sprain and strain. A
computerized spinal range of motion examination performed on July 6, 2012 on behalf of
Dr. Stiler stated that appellant had seven percent whole person spinal impairment.
In a September 18, 2012 decision, the hearing representative affirmed the March 2, 2012
termination decision, finding that Dr. Carciente’s opinion represented the weight of the medical
evidence. He also found that the medical evidence was insufficient to establish that appellant
sustained a herniated L5-S1 disc and left L5-S1 radiculopathy causally related to her accepted
January 5, 2011 work injuries.
In a December 3, 2012 letter, appellant, through counsel, requested reconsideration and
submitted medical evidence. In a September 21, 2012 report, Dr. Stiler noted appellant’s
continuing low back pain, provided examination findings, and advised that she was temporarily
totally disabled. In reports dated November 30, 2012, he obtained a history that on January 5,
2011 she slipped on ice while working and injured her lower back with direct force from the fall.
Dr. Stiler advised that the forces applied to the lower back from the fall, taking into account
appellant’s weight, contributed to the vector forces as she fell against the lumbar region which
led to severe pain across the lower back with radiation into the lower extremities. He stated that
a lumbar magnetic resonance imaging (MRI) scan showed a left-sided disc herniation at the L5S1 level impinging specifically on the left S1 nerve root which also caused deformity of that
nerve root. Dr. Stiler stated, therefore, that the forces applied to the lower back as appellant fell
onto her lower back caused a disruption of the annulus leading to herniation of the nucleus
pulposus at the L5-S1 disc which caused it to compress the left S1 nerve root. He related that
this was evidence of causal relationship. Dr. Stiler noted that appellant had a mild sprain of the
lower back about two years prior to the January 5, 2011 work injury, but she did not have any of
the symptoms associated with the more recent work injury and was able to carry out her work
activities after the prior lower back sprain. He stated that after the January 5, 2011 injury with
objective findings of a herniated disc at the L5-S1 level with nerve root deformity of the S1
nerve root, appellant had not been able to recover and she continued to experience pain across
her lower back.
Dr. Stiler related that during each of his evaluations performed approximately every four
to six weeks since April 12, 2011, appellant complained about pain with occasional exacerbation
to the point she was unable to straighten up when she tried to walk. He stated that she may very
likely require lumbar surgery as a result of the disc herniation. Dr. Stiler advised that appellant’s
neurologic examination remained essentially unchanged.
He opined that the lumbar
radiculopathy initially found during an April 12, 2011 examination was directly causally related
to the January 5, 2011 employment incident. Dr. Stiler concluded that as a result of this ongoing
condition for which no treatment had been authorized, appellant remained totally disabled from
work and she could not carry out any work activities. He noted his lumbar examination findings
and further concluded that her prognosis was guarded. In a January 11, 2013 report, Dr. Stiler
listed findings on examination and reiterated his opinion that appellant remained totally disabled
for work.
In a March 5, 2013 decision, OWCP denied modification of the September 18, 2012
decision. It again found that Dr. Carciente’s opinion constituted the weight of the evidence and
4

established that appellant no longer had any residuals or disability due to the accepted injuries.
OWCP also found that appellant had not submitted sufficiently rationalized medical evidence to
establish that she sustained additional lumbar conditions causally related to her January 5, 2011
employment injuries.
By letter dated February 3, 2014, counsel requested reconsideration.
A February 27, 2013 computerized spinal range of motion examination was performed on
behalf of Dr. Stiler and again found seven percent whole person spinal impairment. In narrative
reports dated February 27 to August 9, 2013 and a letter dated February 1, 2014, Dr. Stiler noted
appellant’s continued lower back pain and stiffness, listed examination findings, and reiterated
that appellant remained totally disabled for work. In the February 1, 2014 letter, he reiterated
that appellant’s diagnosis was not lumbar sprain. Dr. Stiler contended that this misdiagnosis was
beneficial for an OWCP claims examiner who was clearly biased against appellant based on his
review of all the records. He stated that diagnostic studies were consistent with his diagnosis of
lumbar radiculopathy and not resolved lumbar sprain. Dr. Stiler further stated that a herniated
disc with impingement on the nerve root with an EMG proved that radiculopathy was not a
lumbar sprain by any stretch of the imagination. He related that appellant’s injuries clearly
showed that primary forces were applied to the lumbar spine leading to the disc herniation.
Dr. Stiler noted that prior to this injury she did not complain about any lower back pain and was
able to function fully at her job. He contended that his opinion was based on an objective MRI
scan and EMG studies which contradicted Dr. Carciente’s benign and insignificant diagnosis.
Dr. Stiler related that he had treated appellant on multiple occasions while Dr. Carciente
based his findings on one examination. He noted the history provided by Dr. Gecht that
appellant fell on her coccyx and OWCP claims examiner’s finding that it was contradictory to
label the diagnosis for such injury as lumbar radiculopathy. Dr. Stiler stated that injuries to the
coccyx did not produce disc herniations in the lumbar spine or produce positive EMG findings.
Injuries to the lower back produced such conditions. Dr. Stiler alleged bias by the claims
examiner who questioned the history he provided that appellant fell on her back, but did not
question the same history provided by Dr. Carciente.
In an April 18, 2014 decision, OWCP denied modification of the March 5, 2013 decision.
It found that Dr. Carciente’s January 11, 2012 report represented the weight of the medical
opinion evidence regarding the termination of appellant’s compensation benefits. OWCP further
found that the medical evidence did not provide a rationalized medical opinion establishing a
causal relationship between appellant’s lumbar herniated disc and radiculopathy and the accepted
January 5, 2011 work injury or that she had any continuing residuals or disability causally related
to the accepted employment injuries.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.2
2

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of March 2, 2012. OWCP accepted that appellant
sustained right ankle and back sprain as a result of a January 5, 2011 fall while in the
performance of duty. It subsequently accepted that she sustained a recurrence of total disability
commencing March 22, 2011 and paid wage-loss compensation and medical benefits. OWCP
referred appellant to Dr. Carciente for a second opinion evaluation.
Dr. Carciente’s January 11, 2012 report reviewed a history of the accepted right ankle
and back conditions and appellant’s medical treatment. He found that she had no residuals or
disability of the accepted injuries or radiculopathy due to the work injuries. Dr. Carciente opined
that appellant could work without restrictions and that no additional physical therapy was
warranted. He documented normal examination findings. Dr. Carciente noted that appellant
walked normally without difficulty and she was able to stand and walk on her heels and toes. On
examination of the cervical, thoracic, and lumbar spine he found no tenderness or paraspinal
spasm. Dr. Carciente reported negative straight leg maneuver to approximately 80 degrees in the
sitting position which was normal. He advised that appellant had a normal neurological
examination. Dr. Carciente concluded that there were no objective neurological findings related
to the accepted right foot and lumbar conditions. He further concluded that there was no
objective evidence of a radiculopathy.
The Board finds that Dr. Carciente’s report represents the weight of the medical evidence
and that OWCP properly relied on his report to terminate appellant’s wage-loss compensation
and medical benefits for the accepted conditions on March 2, 2012. Dr. Carciente’s opinion is
based on a proper factual and medical history as he reviewed the statement of accepted facts and
appellant’s prior medical treatment. He also related his comprehensive examination findings in
support of his opinion that she no longer had any residuals or disability causally related to her
accepted right ankle and back sprain.
The remaining evidence submitted prior to the termination of compensation is
insufficient to show that appellant had any remaining work-related residuals or disability.
Dr. Stiler’s EMG/NC study, prescription and reports dated May 23, 2011 to January 11, 2013
found that appellant had radiculopathy at left S1 and L5-S1, disc herniation at L5-S1, and seven
percent whole person spinal impairment. He noted that she did not have a lumbar sprain and
strain. Dr. Stiler opined that appellant was totally disabled for work due to her lumbar disc
herniation and radiculopathy. The Board notes that OWCP has not accepted lumbar disc
herniation or radiculopathy as employment related. For conditions not accepted by OWCP as
being employment related, it is the employee’s burden to provide rationalized medical evidence
sufficient to establish causal relation, not OWCP’s burden to disprove such relationship.4
3

Gewin C. Hawkins, 52 ECAB 242 (2001).

4

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).

6

Dr. Stiler did not provide any medical opinion stating that the diagnosed conditions were
causally related to the accepted January 5, 2011 employment injuries. The Board has found that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.5 Dr. Stiler’s opinion disregarded
the accepted January 5, 2011 condition of back sprain and he failed to provide an opinion
regarding the relevant issue of whether the accepted employment-related conditions had
resolved. It is well established that medical reports must be based on a complete and accurate
factual and medical background; medical opinions based on an incomplete or inaccurate history
are of diminished probative value.6 Moreover, Dr. Stiler provided no rationale explaining how
appellant’s disability was caused by the January 5, 2011 employment injuries. The Board has
held that a medical opinion not fortified by rationale is of diminished probative value.7 For the
stated reasons, the Board finds that Dr. Stiler failed to provide a rationalized opinion regarding
the causal relationship between appellant’s lumbar conditions and the accepted employment
injuries.
Dr. Gecht’s June 2011 reports found that appellant had a lumbar herniated disc due to the
January 5, 2011 employment injuries and that she was unable to perform her regular work duties.
He did not, however, provide any medical rationale explaining how her conditions and resultant
disability were causally related to the January 5, 2011 employment injuries.8
Dr. Chapman’s January 10, 2012 report correctly noted the date of injury as January 5,
2011, but did not contain a diagnosis nor an opinion addressing the relevant issue of whether
appellant had continuing employment-related residuals or disability due to that injury.
The June 8, 2011 unsigned report and treatment note and December 30, 2011 Form CA17, which were not adequately signed, have no probative medical value, as it cannot be
established that the authors are physicians.9
The Board finds that Dr. Carciente’s opinion that appellant had recovered from the
January 5, 2011 employment injuries without residuals represents the weight of the medical
evidence and the additional medical evidence submitted is insufficient to create a conflict in
opinion regarding whether she had continuing residuals or disability related to the accepted
injuries. Therefore, OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective March 2, 2012 based on Dr. Carciente’s opinion.
On appeal counsel contends that Dr. Carciente’s opinion did not constitute the weight of
the medical evidence as he did not address the existence of appellant’s herniated lumbar disc and
radiculopathy. Contrary to counsel’s contention, Dr. Carciente’s opinion was based on a
thorough examination and he found no objective evidence of a herniated disc or radiculopathy.
5

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, supra note 4; Willie M. Miller, 53 ECAB 697 (2002); Michael E.
Smith, 50 ECAB 313 (1999).
6

Douglas M. McQuaid, 52 ECAB 382 (2001).

7

Cecilia M. Corley, 56 ECAB 662 (2005).

8

Id.

9

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

7

LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish that she has continuing disability after that date related to her accepted
injury.10 To establish a causal relationship between the condition as well as any attendant
disability claimed, and the employment injury an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship.11 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.12
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established any residuals or disability causally
related to her work-related right ankle and back sprains on or after March 2, 2012.
After OWCP properly terminated her wage-loss compensation and medical benefits on
March 2, 2012, appellant submitted Dr. Stiler’s November 30, 2012 and February 1, 2014
reports. Dr. Stiler found that appellant had a left-sided disc herniation at L5-S1 and lumbar
radiculopathy based on objective test results and as a result she remained totally disabled for
work. He generally explained that, when she fell onto her lower back, forces applied to the
lower back caused a disruption of the annulus. This led to herniation of the nucleus pulposus at
L5-S1 disc, which caused it to compress the left S1 nerve root. The Board finds that Dr. Stiler
did not adequately address the issue of causal relationship. Although Dr. Stiler opined that
appellant’s current back conditions and resultant disability were related to the accepted
employment injury, the disability suggested by Dr. Stiler is related to a herniated disc and
radiculopathy. None of these conditions were accepted by OWCP as related to the January 5,
2011 incident. The Board finds, therefore, that Dr. Stiler’s reports are insufficient to establish
that appellant had any residuals or disability due to her accepted conditions after March 2, 2012.
Other reports dated September 12, 2012 to August 9, 2013 from Dr. Stiler found that
appellant had seven percent whole person spinal impairment and that she remained totally
disabled for work, but he did not provide any opinion addressing the causal relationship between
appellant’s impairment and disability and the accepted employment injuries.13 The Board finds
that Dr. Stiler’s reports are, therefore, insufficient to establish appellant’s burden of proof.
None of the reports submitted by appellant following the termination of benefits included
a rationalized opinion regarding the causal relationship between her current back condition and
disability and her accepted work-related conditions. Consequently, the Board finds that
appellant did not establish that she had any employment-related residuals or disability after
March 2, 2012.

10

See I.J., 59 ECAB 408 (2008); Franklin D. Haislah, 52 ECAB 457 (2001).

11

Id.

12

See Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

See cases cited, supra note 5.

8

LEGAL PRECEDENT -- ISSUE 3
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.14
The basic rule is that a subsequent injury, whether an aggravation of the original injury or a new
and distinct injury, is compensable if it is the direct and natural result of a compensable primary
injury.15
Appellant bears the burden of proof to establish a claim for a consequential injury.16 As
part of this burden, she must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relationship. Rationalized medical evidence is
an opinion of reasonable medical certainty and be supported by sound medical rationale
explaining the nature of the relationship of the diagnosed condition and the specific employment
factors or employment injury.17
ANALYSIS -- ISSUE 3
OWCP accepted appellant’s claim for employment-related right ankle and back sprain.
The Board finds that she has not submitted sufficient medical evidence to establish additional
conditions as a consequence of her accepted employment injuries.
Dr. Stiler’s November 30, 2012 reports found that appellant had consequential lumbar
conditions and that she remained totally disabled for work. He diagnosed left-sided disc
herniation at the L5-S1 level impinging specifically on the left S1 nerve root that caused
deformity of that nerve root based on a lumbar MRI scan. Dr. Stiler attributed the diagnosed
conditions to the accepted January 5, 2011 employment-related fall. He noted that the forces
applied to the lower back from the fall and her weight contributed to the vector forces as
appellant fell against the lumbar region which led to severe pain across the lower back with
radiation into the lower extremities. Dr. Stiler, therefore, concluded that these forces applied to
the lower back as she fell onto her lower back and caused a disruption of the annulus leading to
herniation of the nucleus pulposus at the L5-S1 disc which caused it to compress the left S1
nerve root. He noted that, prior to the January 5, 2011 work injury, appellant had sustained a
mild lower back sprain and was able to return to work, but that, after the January 5, 2011 fall,
objective findings indicated a herniated disc at L5-S1 with nerve root deforming of the S1 nerve
root from which she was unable to recover and had continuing lower back pain. Dr. Stiler found
that she also had lumbar radiculopathy causally related to the accepted January 5, 2011
employment incident. He advised that appellant remained totally disabled for work as a result of
this condition. Although Dr. Stiler opined that her lumbar conditions and resultant disability
were causally related to the accepted January 5, 2011 work-related fall, his opinion is not
14

Albert F. Ranieri, 55 ECAB 598 (2004).

15

See A. Larson, The Law of Workers’ Compensation § 10.01 (June 2010).

16

J.A., Docket No. 12-603 (issued October 10, 2012).

17

Id.

9

sufficiently rationalized as it is not contemporaneous to the incident. The diagnostic findings of
herniated disc and radiculopathy were not discovered until four months after the accident. The
fact that he believes that she experienced these conditions and disability after she fell is
insufficient, without more by way of rationale, to establish causation. As noted, part of
appellant’s burden of proof includes the submission of medical evidence explaining the nature of
the relationship between the diagnosed condition and the specific employment factors she
identified.18 Dr. Stiler’s reports did not adequately explain how the accepted January 5, 2011
work-related injuries caused these more serious conditions, which were first documented four
months after the fall. The Board, therefore, finds that this evidence is insufficient to establish
appellant’s consequential injury claim.19
Dr. Stiler’s remaining reports are also insufficient to establish appellant’s claim. He
failed to provide an opinion that the accepted January 5, 2011 employment injuries caused or
contributed to her diagnosed lumbar conditions and resultant disability.20 For reasons stated, the
Board finds that Dr. Stiler’s reports are insufficient to establish appellant’s claim.
Dr. Gecht’s June 2011 reports found that appellant had a lumbar herniated disc due to the
January 5, 2011 employment injuries. As previously found in this decision, however, he did not
provide any medical rationale explaining how the condition was causally related to the accepted
work injuries.21 Dr. Gecht’s reports are insufficient to establish appellant’s consequential injury
claim.
The June 8, 2011 unsigned report and June 8, 2011 treatment note and December 30,
2011 Form CA-17 which contained unknown signatures addressed appellant’s lumbar
conditions. As previously found in this decision, this evidence has no probative medical value,
as it is not established that the authors are physicians.22
The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained a back condition as a consequence of her accepted employment injuries.
Appellant did not meet her burden of proof.
On appeal, counsel contends that appellant’s claim should be amended to include
herniated lumbar disc and radiculopathy based on the rationalized medical opinion of Dr. Stiler.
For the reasons stated, Dr. Stiler failed to provide thorough medical rationale on the issue of the
causal relationship between appellant’s lumbar conditions and the accepted January 5, 2011
employment injuries.
Counsel further contends on appeal that OWCP’s April 18, 2014 decision made medical
conclusions that were not part of the record as it did not cite to the requirement which required
18

Id.

19

M.R., Docket No. 14-11 (issued August 27, 2014) (medical reports not containing adequate rationale on causal
relationship are of diminished probative value and are insufficient to meet the claimant’s burden of proof).
20

See cases cited, supra note 5.

21

Cecilia M. Corley, supra note 7.

22

See cases cited, supra note 9.

10

that an explanation be provided as to whether the accepted employment injuries directly caused
appellant’s lumbar conditions. Contrary to counsel’s contention, OWCP cited to relevant Board
precedent in requiring a rationalized medical opinion to establish causal relation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective March 2, 2012 as she no longer had any residuals or
disability causally related to her January 5, 2011 employment injuries. The Board further finds
that appellant has failed to establish any continuing employment-related residuals or disability on
or after March 2, 2012. Lastly, the Board finds that she has failed to establish that she sustained
a back injury as a consequence of her accepted employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

